DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-6 are currently pending in this application and are subject to examination herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “taper from the top to the bottom” in claim 2 is used by the claim to mean “decreasing progressively from the bottom to the top,” while the accepted meaning is “decreasing progressively from the top to the bottom.” The term is indefinite because the specification does not clearly redefine the term.  In common usage, the accepted meaning of the term 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pat. No. 4,546,730 to Holland.
Regarding claim 1, Holland discloses a pet bowl and tether system (Abstract; Figs. 1-3; Col. 1, lines 5-11; col. 2, lines 29-41; col. 2, line 59 to col. 3, line 51), comprising: 
a pet bowl (bowl 12) (Abstract; Figs. 1-3; Col. 2, line 59 to col. 3, line 51), having: 
a body (body of bowl 12) (see Figs. 1-3) with a top (see Figs. 1-3), a bottom (see Figs. 1-3), and one or more side walls (see Figs. 1-3) forming a cavity (compartment(s) 16 and/or 18) (Figs. 1-3; Col. 2, line 59 to col. 3, line 24) for holding food or water (Col. 2, lines 62-66; col. 3, lines 20-24); and 
a central elongated opening (vertical bearing 20) (Figs. 1, 2; Col. 3, lines 4-20) extending from the bottom to the top (see Fig. 2)and positioned within a center of the cavity (compartment(s) 16 and/or 18) (Figs. 1-3; Col. 2, line 59 to col. 3, line 24); 
a stake (elongated stake 30) (Figs. 1-3; Col. 3, lines 4-51) configured to extend through the central elongated opening (vertical bearing 20) (Figs. 1, 2; Col. 3, lines 4-20) and into a ground surface (surface of ground 34) (Fig. 2; Col. 3, lines 12-20), the stake (elongated stake 30) (Figs. 1-3; Col. 3, lines 4-51) having a tethering device (e.g., elongated rigid pole 44) (Figs. 1-3; Col. 3, lines 29-51) to tether a pet leash (e.g., dog chain or leash 52) (Figs. 1-3; Col. 3, lines 29-51) to.
Regarding claim 5, Holland discloses the system of claim 1 (see above).  Furthermore, Holland
Regarding claim 6, Holland discloses a method of tethering a pet, the method comprising: 
creating a pet bowl (bowl 12) (Abstract; Figs. 1-3; Col. 2, line 59 to col. 3, line 51) with an elongated opening (vertical bearing 20) (Figs. 1, 2; Col. 3, lines 4-20) extending from a bottom (see Figs. 1-3) to a top (see Figs. 1-3) of the pet bowl (bowl 12) (Abstract; Figs. 1-3; Col. 2, line 59 to col. 3, line 51); 
inserting a stake (elongated stake 30) (Figs. 1-3; Col. 3, lines 4-51) through the elongated opening (vertical bearing 20) (Figs. 1, 2; Col. 3, lines 4-20) and into a ground surface (surface of ground 34) (Fig. 2; Col. 3, lines 12-20); and
tethering a pet (e.g., via elongated rigid pole 44, dog chain and/or leash 52) (Figs. 1-3; Col. 3, lines 29-51) to the stake (elongated stake 30) (Figs. 1-3; Col. 3, lines 4-51); 
wherein the stake (elongated stake 30) (Figs. 1-3; Col. 3, lines 4-51) secures the pet bowl (bowl 12) (Abstract; Figs. 1-3; Col. 2, line 59 to col. 3, line 51) in an upright position (see Figs. 1-3; Col. 3, lines 12-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of U.S. Pat. Pub. No. 2006/0249089 to Behunin.
Regarding claim 2, Holland discloses the system of claim 1 (see above).  However, Holland does not expressly disclose that the one or more side walls taper from the top to the bottom.  Nevertheless, Behunin teaches a pet bowl and stake wherein the bowl comprises one or more side walls that taper from the top to the bottom.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet bowl and tether system disclosed in Holland with the use of a bowl having side walls that taper from the top to the bottom as taught in Behunin in order to reduce the likelihood of food or water being spilled from the bowl.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet bowl and tether system disclosed in Holland with the use of a bowl having side walls that taper from the top to the bottom as taught in Behunin, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc.
Regarding claim 3, Holland discloses the system of claim 1 (see above).  However, Holland does not expressly disclose that the pet bowl is composed of stainless steel.  Nevertheless, Behunin teaches a pet bowl made from stainless steel (para. [0024]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet bowl and tether system disclosed in Holland and the stainless steel bowl taught in Behunin, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bowl disclosed in Holland to be composed of stainless steel as taught in Behunin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of U.S. Pat. No. 2,671,460 to Taseos.
Regarding claim 4, Holland discloses the system of claim 1 (see above).  However, Holland does not expressly disclose that the stake includes a telescoping adjustment.  Nevertheless, Taseos discloses a beach umbrella with a stake that includes a telescoping adjustment (Fig. 1; Col. 2, lines 17-46).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet bowl and tether system disclosed in Holland with the stake having a telescoping adjustment taught in Taseos in order to provide a collapsible system that is easier to transport and carry and to allow the umbrella to be positioned at a desired height above the dog and/or bowl.  Furthermore, it would have been obvious to one having ordinary skill in the art before the Holland with the stake having a telescoping adjustment taught in Taseos, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Nos. 2,484,263 to Atkinson; 2,772,660 to Saul; 7,353,775 to Stelmach; 5,148,626 to Haake, Sr.; and U.S. Pat. Pub. Nos. 2014/0190419 to Harding; 2013/0092088 to Sharp et al.; 2009/0145371 to Kramer; 2005/0011471 to Laird; 2004/0216697 to Wojcik et al. relate to stakes that support or restrain a dog bowl and/or tether.  U.S. Pat. No. 5,339,847 to Kanter et al. relates to a beach umbrella having a telescopic stake.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643